PER CURIAM
Herman Goebel and other taxpayers of Hamilton county instituted this action in the Hamilton Common Pleas against Clifford Brown, Mason Trowle and Jacob Krollman, as the board of County Commissioners, and John E. Harper, Director of Public Welfare.
Goebel prayed that Harper be restrained and enjoined from carrying out provisions of a lease, containing an option to purchase Long-view Hospital, situated in and owned by the county of Hamilton. Goebel’s petition in the lower court was dismissed.
Error was prosecuted to reverse the lower court’s judgment; and it is claimed that the option price is inadequate, and that the Com missioners will, if permitted to go on with the sale, abuse their powers to an extent amounting to a fraud on the county. The Court of Appeals held:
1. The question is: Has the state the power to acquire property for State asylum purposes; and if so, has the board of county commissioners abused its discretion in entering into the arrangement denominated a “lease or option” of county property?
2. The Constitutions of 1851 and 1912 placed upon the State the obligation to care for its insane wards, the method for so doing being left to the General Assembly.
3. In this case the legislature has acted and authorized a procedure so far as the state is concerned.
4. There is no constitutional inhibition of and when the state proceeds to consummate the purchase..
5. Carrying out of the sale would be fair to the State and beneficial to the county and its inhabitants.
Judgment affirmed.